Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 12/28/2021. 
Claims 1-38 are pending.
Response to Arguments

Applicant agreed that claims 19 and 39 should be interpreted under 35 U.S.C. 112(f) [See remarks, page 15].
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
CLAIM INTERPRETATION 
7. The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 8.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are: e.g. means for determining whether a chroma block of the video data is encoded using dual tree partitioning and means for determining whether to encode a chroma block of the video data using dual tree partitioning in claim 19 and 38.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOO et al (US 20200359019 A1) in view of JUNG et al (US 20210076070 A1).
Regarding claim 1, 9, and 18-19, KOO discloses a method/device of decoding video data [e.g. FIG. 3], the method comprising: determining whether a chroma block [e.g. Chroma component of a block] of the video data is encoded using dual tree partitioning [e.g. TABLE 18; DUAL_TREE_CHROMA]; determining whether transform skip mode for the chroma block is enabled [e.g. TABLE 19; transform_skip_enabled_flag]; based on the chroma block being encoded using dual tree partitioning and the transform skip mode being enabled for the chroma block, inferring a value of a low- frequency non-separable transform (LFNST) index [e.g. FIG. 13; NSST index] for the chroma block; and decoding the chroma block without applying an inverse LFNST [e.g. FIG. 12-13; secondary transform (MDNSST) is not applied for a block coded with transform skip mode].
            It is noted that KOO differs to the present invention in that Koo fails to explicitly disclose the details of LFNST index.
            However, JUNG teaches the well-known concept of in response to both the chroma block [e.g. FIG. 23-24; chroma block] being encoded using dual tree partitioning [e.g. tree-type is DUAL_TREE_chroma] and the transform skip mode [e.g. transform skip flag indicates transform on the block is not performed] being enabled for the chroma block, inferring a value of a low- frequency non-separable transform (LFNST) index [e.g. FIG. 23-24; lfnstWidth or lfnstHeight] for the chroma block.
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video decoding system disclosed by KOO  to exploit the well-known image coding technique taught by JUNG as above, in order to provide improve coding efficiency of a video signal [See JUNG; [0004-0005]].
             Regarding claim 2, 10, 21, and 29, KOO and JUNG further disclose the chroma block is one of a Cb chroma block or a Cr chroma block [e.g. JUNG: [0057]], further comprising: decoding a corresponding another of the Cb chroma block or the Cr chroma block without applying the inverse LFNST [e.g. KOO: FIG. 12-13; secondary transform (MDNSST) is not applied for a block coded with transform skip mode; JUNG: transform skip flag indicates transform on the block is not performed]].
             Regarding claim 3, 11, 22, and 30, KOO and JUNG further disclose the chroma block is a first Cb chroma block or a first Cr chroma block [e.g. KOO: FIG. 5; JUNG: [0057]], further comprising: determining whether a second Cb chroma block and a second Cr chroma block of the video data are encoded using 
             Regarding claim 4, 12, 23, and 31, KOO and JUNG further disclose the chroma block is a first Cb chroma block or a first Cr chroma block [e.g. KOO: FIG. 5; JUNG: [0057]], further comprising: determining whether a second Cb chroma block and a second Cr chroma block of the video data are encoded using single tree partitioning [e.g. SINGLE_TREE type]; in response to both the second Cb chroma block and the second Cr chroma block being encoded using single tree partitioning, inferring a value of an LFNST index [e.g. KOO: NSST index; JUNG: FIG. 21-24]; and decoding the second Cb chroma block and the second Cr chroma block without applying an inverse LFNST [e.g. KOO: FIG. 13].  
             Regarding claim 5, 13, 24, and 32, KOO and JUNG further disclose determining whether a luma block of the video data is encoded using dual tree partitioning; determining whether transform skip mode is enabled for the luma block [e.g. KOO: FIG. 2-3; transform_skip_enabled_flag; JUNG: FIG. 3 and Luma component]; in response to both the luma block being encoded using dual tree partitioning and the transform skip mode being enabled for the luma block, inferring a value of an LFNST index for the luma block [e.g. KOO: NSST index; JUNG: FIG. 21-24]; and decoding the luma block without applying an inverse LFNST LFNST [e.g. KOO: FIG. 13].  
             Regarding claim 6, 14, 25, and 33, KOO and JUNG further disclose determining whether a luma block of the video data is encoded using dual tree partitioning; determining whether transform skip mode is enabled for the luma block [e.g. KOO: FIG. 2-3; transform_skip_enabled_flag; JUNG: FIG. 3 and Luma component]; at least in part in response to both the luma block being encoded using dual tree partitioning and transform skip mode not being enabled for the luma block, parsing an LFNST index for the luma 
             Regarding claim 7, 15, 26, and 34, KOO and JUNG further disclose determining whether a luma block of the video data is encoded using single tree partitioning; determining whether transform skip mode is enabled for the luma block [e.g. FIG. 2-3; KOO: SINGLE_TREE type; JUNG: FIG. 3, 15 and 21; Luma component]; in response to both the luma block being encoded using single tree partitioning and the transform skip mode being enabled for the luma block, inferring a value of an LFNST index for the luma block; and decoding the luma block without applying an inverse LFNST [e.g. KOO: NSST index; JUNG: FIG. 21-24].  
             Regarding claim 8, 16, 27, and 35, KOO and JUNG further disclose determining whether a luma block of the video data is encoded using single tree partitioning [e.g. FIG. 2-3; KOO: SINGLE_TREE type; JUNG: FIG. 3, 15 and 21; Luma component]; determining whether transform skip mode is enabled for the luma block [e.g. transform_skip_enabled_flag]; at least in part in response to both the luma block being encoded using single tree partitioning and the transform skip mode not being enabled for the luma block, parsing an LFNST index for the luma block [e.g. KOO: NSST index; JUNG: FIG. 21-24]; and decoding the luma block applying an inverse LFNST based on the LFNST index [e.g. KOO: FIG. 12-13; S1320].
             Regarding claim 17, KOO further discloses a display, the display being coupled to the one or more processors and being configured to display decoded video data [e.g. FIG. 1; [0056]; display].
	Regarding claim 20, 28, and 37-38, KOO further discloses an encoding method/device [e.g. FIG. 2] that includes same limitation as in claim 1, 9, and 18-19 above, the rejection of which are incorporated herein.
             Regarding claim 36, KOO further discloses a camera coupled to the one or more processors, the camera being configured to capture the video data [e.g. FIG. 1; [0057]; camera].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al (US 20200389671 A1).
KIM et al (US 20190387241 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.